Name: 2007/568/EC: Commission Decision of 20 August 2007 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in the United Kingdom in 2006 (notified under document number C(2007) 3891)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  Europe;  EU finance
 Date Published: 2007-08-22

 22.8.2007 EN Official Journal of the European Union L 217/33 COMMISSION DECISION of 20 August 2007 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in the United Kingdom in 2006 (notified under document number C(2007) 3891) (Only the English text is authentic) (2007/568/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 4(2) thereof, Whereas: (1) With a view to helping to eradicate Newcastle disease as rapidly as possible, the Community may contribute financially to eligible expenditure borne by the Member State, as provided for in Article 4(2) of Decision 90/424/EEC. (2) Payment of Community financial support towards emergency measures to combat Newcastle disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). (3) Outbreaks of Newcastle disease occurred in the United Kingdom in 2006. The emergence of this disease represents a serious risk to the Community's livestock population. (4) On 11 April 2007, the United Kingdom submitted a final rough estimate of the costs incurred in taking measures to eradicate the disease. (5) The British authorities have fully complied with their technical and administrative obligations as set out in Article 3 of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (6) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provide all the necessary information within the set deadlines. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. The United Kingdom may obtain a financial contribution from the Community towards the costs incurred in taking emergency measures to combat Newcastle disease in 2006. 2. The financial contribution shall be 50 % of the costs incurred that are eligible for Community funding. It shall be paid under the conditions provided for in Regulation (EC) No 349/2005. Article 2 Addressee This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 20 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 55, 1.3.2005, p. 12.